        Case 3:19-cv-00395-JWD-SDJ          Document 25      08/12/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

ROBERT GLEN COLEMAN (#494656)
                                                                 CIVIL ACTION
VERSUS
                                                                 NO.    19-395-JWD-SDJ
JAMES LeBLANC, ET AL.

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 28, 2020 (Doc. 23), to which an objection

was filed (Doc. 24);

       IT IS ORDERED that the Court declines to exercise supplemental jurisdiction with

respect to Plaintiff’s potential state law claims, that the Motion to Dismiss (Doc. 9) is

GRANTED IN PART AND DENIED IN PART, and Coleman’s claims arising from his

conditions of confinement, as well as all claims against James LeBlanc, Darrel Vannoy,

Jimmy Smith, Carl Delaney, and Joseph Lamartiniere are DISMISSED WITH

PREJUDICE.

       IT IS FURTHER ORDERED that Coleman’s claim for failure to protect against

Curtis Greene, claims for monetary relief against Curtis Greene, in his official capacity, and

claims for injunctive relief against Greene are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Coleman’s claim for failure to protect against

Marcus Pickens and Robert Beverly, claims for monetary relief against Pickens and Beverly,

in their official capacities, and claims for injunctive relief against Pickens and Beverly are

DISMISSED WITH PREJUDICE, sua sponte.
        Case 3:19-cv-00395-JWD-SDJ           Document 25      08/12/20 Page 2 of 2




       IT IS FURTHER ORDERED that this matter is referred back to the magistrate judge

for further proceedings on Coleman’s remaining claims; i.e., his claim for monetary relief

against Marcus Pickens, Curtis Greene, and Robert Beverly, in their individual capacities, for

failure to intervene in the incident occurring on January 26, 2018.

       Signed in Baton Rouge, Louisiana, on August 12, 2020.



                                             S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
